           Case 2:18-cv-05810-MWF-PLA Document 23 Filed 07/12/19 Page 1 of 4 Page ID #:1499



                     1    MORGAN, LEWIS & BOCKIUS LLP
                          James J. Dragna (SBN 91492)
                     2    jim.dragna@morganlewis.com
                          Denise Gail Fellers (SBN 222694)
                     3    denise.fellers@morganlewis.com
                          300 South Grand Avenue, 22nd Floor
                     4    Los Angeles, CA 90071-3132
                          Tel: +1.213.612.2500
                     5    Fax: +1.213.612.2501
                     6    Attorneys for Plaintiff
                          BKK WORKING GROUP, an unincorporated
                     7    association, and individual members identified
                          below
                     8
                     9
                                              UNITED STATES DISTRICT COURT
                    10
                                             CENTRAL DISTRICT OF CALIFORNIA
                    11
                    12
                          BKK WORKING GROUP;                         Case No. 2:18-cv-05810-MWF-PLA
                    13    ANADARKO E&P ONSHORE
                          LLC; ATLANTIC RICHFIELD                    Hon. Michael W. Fitzgerald
                    14
                          COMPANY; ASHLAND LLC.;
                    15    BAYER CROPSCIENCE INC.;                    PLAINTIFFS’ NOTICE OF
                                                                     DISMISSAL OF ACME
                          BHPI SERVICE LLC; THE                      GENERAL CORP.; ADOHR
                    16    BOEING COMPANY;                            FARMS; AEROSCIENTIFIC
                          CALIFORNIA RESOURCES                       CORP.; ALTFILLISH
                    17    CORPORATION; CHEVRON                       GLADDEN; AMERICAN
                    18    ENVIRONMENTAL                              APPLIANCE
                          MANAGEMENT COMPANY;                        MANUFACTURING CORP.;
                    19                                               ANGLASS INDUSTRIES;
                          CHEVRON MARINE PRODUCTS                    ARMSTRONG PET CORP.;
                          LLC; CITY OF LOS ANGELES,                  ASCO SINTERING CO.; B. & B.
                    20    ACTING BY AND THROUGH                      PIPE & TOOL CO.; BAKER
                    21    THE LOS ANGELES                            TANKS; BARSOTTIS INC.;
                          DEPARTMENT OF WATER AND                    BERGANDI MANUFACTURING
                    22    POWER; CONOCOPHILLIPS                      CO. INC.; CAL LIFT INC.;
                                                                     CALIFORNIA TECHNICAL
                          COMPANY; CROSBY &                          PLATING CORP.; CALPRO
                    23    OVERTON, INC.; THE DOW                     CO.; CONROCK CO.; DIE CAST
                          CHEMICAL COMPANY;                          PRODUCTS INC.; DOMINGUEZ
                    24    DUCOMMUN                                   PROPERTIES; GLASSTEEL
                    25    AEROSTRUCTURES, INC.;                      CO.; GRINDLEY
                          ESSEX CHEMICAL                             MANUFACTURING INC.;
                    26                                               HELENE CURTIS; HERMAN
                          CORPORATION; EXXON MOBIL                   WEISSKER; HIXSON METAL
                          CORPORATION; GEMINI                        FINISHING; HYATT DIE CAST
                    27    INDUSTRIES, INC.; GENERAL                  & ENGINEERING CORP.;
                    28    DYNAMICS CORPORATION;                      INDUSTRIAL WIRE CORP.;
MORGAN, LEWIS &           GENERAL LATEX AND                          INTERNATIONAL
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES B
                                                                           PLAINTIFFS’ NOTICE OF DISMISSAL
                         DB3/ 202817202.1                                            2:18-CV-05810-MWF-PLA
           Case 2:18-cv-05810-MWF-PLA Document 23 Filed 07/12/19 Page 2 of 4 Page ID #:1500



                    1    CHEMICAL CORPORATION; HP            ELECTRONIC RESEARCH
                         INC. (FORMERLY KNOWN AS             CORP.; JERSEY MAID MILK
                    2    HEWLETT-PACKARD                     PRODUCTS INC.;
                                                             LABRICATING SPECIALTIES;
                    3    COMPANY); AMERICAN                  LAMBDA ELECTRONICS INC.;
                         HONDA MOTOR CO., INC.;              LANSCO DIE CASTING INC.;
                    4    HUNTINGTON BEACH                    LIBBEY GLASS INC.;
                         COMPANY; LOCKHEED                   LIGHTOLIER WEST; METAL
                    5    MARTIN CORPORATION;                 SURFACES INC.;
                         MARS, INC. (FORMERLY                METROPOLITAN
                    6                                        DISTRIBUTION CENTERS
                         KNOWN AS KAL KAN FOODS              INC.; NAMOLCO INC.;
                    7    INC.); MONTROSE CHEMICAL            NATIONAL SEMICONDUCTOR
                         CORPORATION OF                      CORP.; NELSON NAME PLATE
                    8    CALIFORNIA; MORTELL                 CO.; NORAC CO.; PENETONE
                         COMPANY; MORTON                     CORP.; PETERSON PURITAN
                    9    INTERNATIONAL, INC.;                INC.; PETROLEUM
                                                             CONTRACTORS INC.; PYRO
                   10    NATIONAL STEEL AND                  ENGINEERING; REDKEN
                         SHIPBUILDING COMPANY;               LABORATORIES INC.;
                   11    NORTHROP GRUMMAN                    SILICON SYSTEMS; STANTON
                         SYSTEMS CORPORATION; OXY            CONSTRUCTION; STUTZMAN
                   12    USA, INC.; QUEMETCO, INC.;          PLATING; SUMMIT
                         ROCKWELL AUTOMATION,                LIGHTHOUSE; TAPMATIC
                   13                                        CORP.; UNITED FOAM CORP.;
                         INC.; ROHM & HAAS                   VONS COMPANIES INC.; W.
                   14    COMPANY; ROHR, INC.; SAN            SMITH CO.; W. W. HENRY CO.;
                         DIEGO GAS & ELECTRIC                WADCO; WESTERN FUEL OIL
                   15    COMPANY; SMITH                      CO.; AND ZIM CONTAINER
                         INTERNATIONAL, INC.;
                   16    SOUTHERN CALIFORNIA
                   17    EDISON COMPANY;
                         SOUTHERN CALIFORNIA GAS
                   18    COMPANY; STAUFFER
                         MANAGEMENT COMPANY
                   19    LLC; THE PROCTER &
                   20    GAMBLE MANUFACTURING
                         COMPANY; THUMS LONG
                   21    BEACH COMPANY; UNION
                         CARBIDE CORPORATION;
                   22    UNION PACIFIC
                         RAILROAD/SOUTHERN
                   23    PACIFIC TRANSPORTATION
                   24    COMPANY; UNITED STATES
                         STEEL CORPORATION;
                   25    UNITED TECHNOLOGIES
                         CORPORATION; UNIVAR USA
                   26    INC.; AND AMERON
                   27    INTERNATIONAL
                         CORPORATION,
                   28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                  PLAINTIFFS’ NOTICE OF DISMISSAL
 ATTORNEYS AT LAW
   LOS ANGELES B                                       -2-                  2:18-CV-05810-MWF-PLA
                        DB3/ 202817202.1
           Case 2:18-cv-05810-MWF-PLA Document 23 Filed 07/12/19 Page 3 of 4 Page ID #:1501



                    1                            Plaintiffs,
                    2                      vs.
                    3    1700 SANTA FE LTD, et al.,
                    4                            Defendants.
                    5
                    6
                    7
                    8
                    9
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
MORGAN, LEWIS &
 BOCKIUS LLP
                                                                     PLAINTIFFS’ NOTICE OF DISMISSAL
 ATTORNEYS AT LAW
   LOS ANGELES B                                               -3-             2:18-CV-05810-MWF-PLA
                        DB3/ 202817202.1
           Case 2:18-cv-05810-MWF-PLA Document 23 Filed 07/12/19 Page 4 of 4 Page ID #:1502



                     1       PLAINTIFFS’ NOTICE OF DISMISSAL OF CERTAIN DEFENDANTS
                     2            Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
                     3   Plaintiffs dismiss without prejudice Defendants Acme General Corp.; Adohr Farms;
                     4   Aeroscientific Corp.; Altfillish Gladden; American Appliance Manufacturing
                     5   Corp.; Anglass Industries; Armstrong Pet Corp.; Asco Sintering Co.; B. & B. Pipe
                     6   & Tool Co.; Baker Tanks; Barsottis Inc.; Bergandi Manufacturing Co. Inc.; Cal Lift
                     7   Inc.; California Technical Plating Corp.; Calpro Co.; Conrock Co.; Die Cast
                     8   Products Inc.; Dominguez Properties; Glassteel Co.; Grindley Manufacturing Inc.;
                     9   Helene Curtis; Herman Weissker; Hixson Metal Finishing; Hyatt Die Cast &
                    10   Engineering Corp.; Industrial Wire Corp.; International Electronic Research Corp.;
                    11   Jersey Maid Milk Products Inc.; Labricating Specialties; Lambda Electronics Inc.;
                    12   Lansco Die Casting Inc.; Libbey Glass Inc.; Lightolier West; Metal Surfaces Inc.;
                    13   Metropolitan Distribution Centers Inc.; Namolco Inc.; National Semiconductor
                    14   Corp.; Nelson Name Plate Co.; Norac Co.; Penetone Corp.; Peterson Puritan Inc.;
                    15   Petroleum Contractors Inc.; Pyro Engineering; Redken Laboratories Inc.; Silicon
                    16   Systems; Stanton Construction; Stutzman Plating; Summit Lighthouse; Tapmatic
                    17   Corp.; United Foam Corp.; Vons Companies Inc.; W. Smith Co.; W. W. Henry Co.;
                    18   Wadco; Western Fuel Oil Co.; and Zim Container from the present action.
                    19
                    20    Dated: July 12, 2019                        MORGAN, LEWIS & BOCKIUS LLP
                    21
                    22                                                By /s/ Denise G. Fellers
                    23                                                   James J. Dragna
                                                                         Denise Gail Fellers
                    24                                                   Attorneys for Plaintiff
                                                                         BKK WORKING GROUP, an
                    25                                                   unincorporated association

                    26
                    27
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                                PLAINTIFFS’ NOTICE OF DISMISSAL
   LOS ANGELES B
                                                                   -4-                    2:18-CV-05810-MWF-PLA
                         DB3/ 202817202.1
